Case 6:20-cv-01278-WWB-LRH Document 1 Filed 07/20/20 Page 1 of 13 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA

MARC IRWIN SHARFMAN, M.D., P.A., a                )
Florida corporation, individually and as the      )
representative of a class of similarly-situated   )
persons,                                          )
                                                  )
                       Plaintiff,                 )   Civil Action No:
                                                  )
               v.                                 )   CLASS ACTION
                                                  )
PREMIER MEDICAL, INC., a South                    )
Carolina corporation,                             )
                                                  )
                       Defendant.                 )


                                CLASS ACTION COMPLAINT

       Plaintiff, MARC IRWIN SHARFMAN, M.D., P.A. (“Plaintiff”), brings this action on

behalf of itself and all others similarly situated, through its attorneys, and except as to those

allegations pertaining to Plaintiff or its attorneys, which allegations are based upon personal

knowledge, alleges the following upon information and belief against Defendant, PREMIER

MEDICAL, INC. (“Defendant”):

                                    PRELIMINARY STATEMENT

       1.      This case challenges Defendant’s practice of sending unsolicited facsimiles.

       2.      The federal Telephone Consumer Protection Act of 1991, as amended by the Junk

Fax Prevention Act of 2005 (“JFPA”), 47 USC § 227 (hereafter “TCPA” or the “Act”), and the

regulations promulgated under the Act, prohibit a person or entity from faxing or having an agent

fax advertisements without the recipient’s prior express invitation or permission. The TCPA

provides a private right of action and provides statutory damages of $500 per violation.

       3.      On or about July 16, 2019, Defendant sent Plaintiff an unsolicited fax

advertisement in violation of the TCPA (“the Fax”), a true and correct copy of which is attached
Case 6:20-cv-01278-WWB-LRH Document 1 Filed 07/20/20 Page 2 of 13 PageID 2




hereto as Exhibit A, and made a part hereof. Upon information and belief, Defendant has sent the

Fax and other facsimile transmissions of unsolicited advertisements to Plaintiff and the Class in

violation of the TCPA. The Fax describes the commercial availability or quality of Defendant’s

property, goods or services, namely, Defendant’s DIABETESpredict® test. (See Exhibit A).

       4.      Plaintiff alleges on information and belief that Defendant has sent, and continues

to send, unsolicited advertisements via facsimile transmission in violation of the TCPA,

including but not limited to the advertisement sent to Plaintiff.

       5       Unsolicited faxes damage their recipients. A junk fax recipient loses the use of its

fax machine, paper, and ink toner. An unsolicited fax wastes the recipient’s valuable time that

would have been spent on something else. A junk fax intrudes into the recipient’s seclusion and

violates the recipient’s right to privacy. Unsolicited faxes occupy fax lines, prevent fax machines

from receiving authorized faxes, prevent their use for authorized outgoing faxes, cause undue

wear and tear on the recipients’ fax machines, and require additional labor to attempt to discern

the source and purpose of the unsolicited message.

       6        On behalf of itself and all others similarly situated, Plaintiff brings this case as a

class action asserting claims against Defendant under the TCPA. Plaintiff seeks to certify a class

which were sent the Fax and other unsolicited fax advertisements that were sent without prior

express invitation or permission and without compliant opt-out language (to the extent the

affirmative defense of established business relationship is alleged). Plaintiff seeks statutory

damages for each violation of the TCPA and injunctive relief.

       7.      Plaintiff is informed and believes, and upon such information and belief avers,

that this action is based upon a common nucleus of operative facts because the facsimile

transmissions at issue were and are being done in the same or similar manner. This action is

based on the same legal theory, namely, liability under the TCPA. This action seeks relief

                                                  2
Case 6:20-cv-01278-WWB-LRH Document 1 Filed 07/20/20 Page 3 of 13 PageID 3




expressly authorized by the TCPA: (i) injunctive relief enjoining Defendant, their employees,

agents, representatives, contractors, affiliates, and all persons and entities acting in concert with

them, from sending unsolicited advertisements in violation of the TCPA; and (ii) an award of

statutory damages in the minimum amount of $500 for each violation of the TCPA, and to have

such damages trebled, as provided by § 227(b)(3) of the Act in the event willfulness in violating

the TCPA is shown..

                                   JURISDICTION AND VENUE

         8.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 47 U.S.C.

§ 227.

         9.      This Court has personal jurisdiction over Defendant because Defendant transacts

business within this judicial district, has made contacts within this judicial district, and/or has

committed tortious acts within this judicial district.

                                                PARTIES

         10.     Plaintiff, MARC IRWIN SHARFMAN, M.D., P.A., is a Florida corporation with

its principal place of business in Longwood, FL.

         11.     Defendant, PREMIER MEDICAL, INC., is a South Carolina corporation with its

principal place of business in Greenville, SC.

                                                 FACTS

         12.     On or about July 16, 2019, Defendant sent an unsolicited facsimile to Plaintiff

using a telephone facsimile machine, computer, or other device. See Exhibit A.

         13.     The Fax states, in part, as follows:

               You Can Prevent Type 2 Diabetes: Discover & Control Your
                                Patient’s Genetic Risk!

Premier Medical Laboratory Service exclusively unveils to the US the breakthrough DIABETESpredict®
test, expected to mark a new era in diabetes prevention and care


                                                     3
Case 6:20-cv-01278-WWB-LRH Document 1 Filed 07/20/20 Page 4 of 13 PageID 4




  1. DIABETESpredict® is the only predictive genetic test for diabetes available in the US
  2. Allows you to know sooner which of our patients require routine monitoring for type 2 diabetes
  3. Provides patients with personalized prevention plans based on their genetic profile DIABETESpredict® is:
  1. Published in Nature Research Journal with the world’s largest study showing that genetics play a more
    prominent role than obesity in the development of type 2 diabetes
  2. Backed by world renowned investor and philanthropist, Carlos Slim through the Carlos Slim Foundation.


 You can be the first to offer your patients the life-changing knowledge
                  that DIABETESpredict® provides.

 Join Us for a Webinar: www.premedinc.com/MDDiabeticPro
(Exhibit A)

        14.      The Fax advertises the commercial availability and/or quality of Defendant’s

DIABETESpredict® genetic test.

        15.      Defendant created or made Exhibit A, or directed a third party to do so, and

Exhibit A was sent by or on behalf of Defendant with Defendant’s full knowledge and

authorization.

        16.      Defendant receives some or all of the revenues from the sale of the services

advertised on Exhibit A, and Defendant profits and benefits from the sale of said services

advertised on Exhibit A.

        17.      Plaintiff did not give Defendant “prior express invitation or permission” to send

the fax.

        18.      On information and belief, Defendant faxed the same and other unsolicited

facsimile advertisements without the required opt-out language to Plaintiff and at least 40 other

recipients or sent the same or other advertisements by fax with the required opt-out language but

without first receiving the recipients’ express invitation or permission.




                                                       4
Case 6:20-cv-01278-WWB-LRH Document 1 Filed 07/20/20 Page 5 of 13 PageID 5




       19.     There is no reasonable means for Plaintiff (or any other class member) to avoid

receiving unauthorized fax advertisements. Fax machines are left on and ready to receive the

urgent communications their owners desire to receive.

       20.     Defendant’s facsimile attached as Exhibit A does not display a proper opt-out

notice as required by 47 C.F.R. § 227(b)(1)(C) and 47 C.F.R. § 64.1200(a)(4).

                               CLASS ACTION ALLEGATIONS

       21.     In accordance with Fed. R. Civ. P. 23(b)(3), Plaintiff brings this class action

pursuant to the TCPA, on behalf of the following class of persons:

       All persons who (1) on or after four years prior to the filing of this action,
       (2) were sent telephone facsimile messages of material advertising the
       commercial availability or quality of any property, goods, or services by
       or on behalf of Defendant, (3) from whom Defendant did not obtain “prior
       express invitation or permission” to send fax advertisements, or (4) with
       whom Defendant did not have an established business relationship, or (5)
       where the fax advertisements did not include an opt-out notice compliant
       with 47 C.F.R. § 64.1200(a)(4).

Excluded from the Class are Defendant, its officers, directors, shareholders, employees, agents,

and members of the Judiciary. Plaintiff seeks to certify a class which includes, but is not limited

to, the fax advertisement sent to Plaintiff. Plaintiff reserves the right to amend the class definition

upon completion of class certification discovery.

       22.     Class Size (Fed. R. Civ. P. 23(a)(1)): Plaintiff is informed and believes, and upon

such information and belief avers, that the number of persons and entities of the Plaintiff Class is

numerous and joinder of all members is impracticable. Plaintiff is informed and believes, and

upon such information and belief avers, that the number of class members is at least forty.

       23.     Commonality (Fed. R. Civ. P. 23(a)(2)): Common questions of law and fact

apply to the claims of all class members. Common material questions of fact and law include, but

are not limited to, the following:



                                                  5
Case 6:20-cv-01278-WWB-LRH Document 1 Filed 07/20/20 Page 6 of 13 PageID 6




                 (a)    Whether the Fax and other faxes sent during the class period constitute

       advertisements under the TCPA and its implementing regulations;

                 (b)    Whether Defendant meets the definition of “sender” for direct TCPA

       liability, meaning a “person or entity on whose behalf a facsimile unsolicited

       advertisement is sent or whose goods or services are advertised or promoted in the

       unsolicited advertisement,” 47 C.F.R. § 64.1200(f)(10);

                 (c)    Whether Defendant had prior express invitation or permission to send

       Plaintiff and the class fax advertisements;

                 (d)    Whether the Fax(es) contain an “opt-out notice” that complies with the

       requirements of § (b)(1)(C)(iii) of the Act, and the regulations promulgated thereunder,

       and the effect of the failure to comply with such requirements;

                 (e)    Whether Defendant should be enjoined from faxing advertisements in the

       future;

                 (f)    Whether Plaintiff and the other members of the class are entitled to

       statutory damages; and

                 (g)    Whether the Court should award treble damages.

       24.       Typicality (Fed. R. Civ. P. 23(a)(3)): Plaintiff's claims are typical of the claims of

all class members. Plaintiff received the same or other fax(es) as the faxes sent by or on behalf of

Defendant advertising the commercial availability or quality of Defendant’s property, goods, or

services during the Class Period. Plaintiff is making the same claims and seeking the same relief

for itself and all class members based upon the same federal statute. Defendant has acted in the

same or in a similar manner with respect to Plaintiff and all the class members by sending

Plaintiff and each member of the class the same or other faxes or faxes which did not contain the

proper opt-out language or were sent without prior express invitation or permission.

                                                   6
Case 6:20-cv-01278-WWB-LRH Document 1 Filed 07/20/20 Page 7 of 13 PageID 7




       25.     Fair and Adequate Representation (Fed. R. Civ. P. 23(a) (4)): Plaintiff will fairly

and adequately represent and protect the interests of the class. It is interested in this matter, has

no conflicts, and has retained experienced class counsel to represent the class.

       26.     Predominance and Superiority (Fed. R. Civ. P. 23 (b) (3)): Common questions of

law and fact predominate over any questions affecting only individual members, and a class

action is superior to other methods for the fair and efficient adjudication of the controversy

because:

               (a)     Proof of the claims of Plaintiff will also prove the claims of the class

       without the need for separate or individualized proceedings;

               (b)     Evidence regarding defenses or any exceptions to liability that Defendant

       may assert and attempt to prove will come from Defendant’s records and will not require

       individualized or separate inquiries or proceedings;

               (c)     Defendant has acted and is continuing to act pursuant to common policies

       or practices in the same or similar manner with respect to all class members;

               (d)     The amount likely to be recovered by individual class members does not

       support individual litigation. A class action will permit a large number of relatively small

       claims involving virtually identical facts and legal issues to be resolved efficiently in one

       proceeding based upon common proofs; and

               (e)     This case is inherently manageable as a class action in that:

                       (i)     Defendant identified persons to receive the fax transmissions and it

               is believed that Defendant’s and/or Defendant’s agents’ computers and business

               records will enable Plaintiff to readily identify class members and establish

               liability and damages;




                                                   7
Case 6:20-cv-01278-WWB-LRH Document 1 Filed 07/20/20 Page 8 of 13 PageID 8




                       (ii)    Liability and damages can be established for Plaintiff and the class

               with the same common proofs;

                       (iii)   Statutory damages are provided for in the statute and are the same

               for all class members and can be calculated in the same or a similar manner;

                       (iv)    A class action will result in an orderly and expeditious

               administration of claims and it will foster economics of time, effort and expense;

                       (v)     A class action will contribute to uniformity of decisions

               concerning Defendant’s practices; and

                       (vi)    As a practical matter, the claims of the class are likely to go

               unaddressed absent class certification.

              Claim for Relief for Violation of the TCPA, 47 U.S.C. § 227 et seq.

       27.     The TCPA makes it unlawful for any person to “use any telephone facsimile

machine, computer or other device to send, to a telephone facsimile machine, an unsolicited

advertisement . . . .” 47 U.S.C. § 227(b)(1)(C).

       28.     The TCPA defines “unsolicited advertisement” as “any material advertising the

commercial availability or quality of any property, goods, or services which is transmitted to any

person without that person's prior express invitation or permission, in writing or otherwise.”

47 U.S.C. § 227 (a) (5).

       29.     Opt-Out Notice Requirements. The TCPA strengthened the prohibitions against

the sending of unsolicited advertisements by requiring, in § (b)(1)(C)(iii) of the Act, that senders

of faxed advertisements place a clear and conspicuous notice on the first page of the transmission

that contains the following among other things (hereinafter collectively the “Opt-Out Notice

Requirements”):




                                                   8
Case 6:20-cv-01278-WWB-LRH Document 1 Filed 07/20/20 Page 9 of 13 PageID 9




              (1)     A statement that the recipient is legally entitled to opt-out of receiving

       future faxed advertisements – knowing that he or she has the legal right to request an opt-

       out gives impetus for recipients to make such a request, if desired;

              (2)     A statement that the sender must honor a recipient’s opt-out request within

       30 days and the sender’s failure to do so is unlawful – thereby encouraging recipients to

       opt-out, if they did not want future faxes, by advising them that their opt-out requests will

       have legal “teeth”;

              (3)     A statement advising the recipient that he or she may opt-out with respect

       to all of his or her facsimile telephone numbers and not just the ones that receive a faxed

       advertisement from the sender – thereby instructing a recipient on how to make a valid

       opt-out request for all of his or her fax machines;

              (4)     The opt-out language must be conspicuous.

       The requirement of (1) above is incorporated from § (b)(D)(ii) of the Act. The

requirement of (2) above is incorporated from § (b)(D)(ii) of the Act and the rules and

regulations of the Federal Communications Commission (the “FCC”) in ¶ 31 of its 2006 Report

and Order, 21 F.C.C.R. 3787, 2006 WL 901720, which rules and regulations took effect on

August 1, 2006). The requirements of (3) above are contained in § (b)(2)(E) of the Act and

incorporated into the Opt-Out Notice Requirements via § (b)(2)(D)(ii). Compliance with the Opt-

Out Notice Requirements is neither difficult nor costly. The Opt-Out Notice Requirements are

important consumer protections bestowed by Congress upon the owners of the telephone lines

and fax machines giving them the right, and means, to stop unwanted faxed advertisements.

       30.    2006 FCC Report and Order. The TCPA, in § (b)(2) of the Act, directed the

FCC to implement regulations regarding the TCPA, including the TCPA’s Opt-Out Notice




                                                 9
Case 6:20-cv-01278-WWB-LRH Document 1 Filed 07/20/20 Page 10 of 13 PageID 10




Requirements and the FCC did so in its 2006 Report and Order, which in addition provides

among other things:

               A.     The definition of, and the requirements for, an established business

       relationship for purposes of the first of the three prongs of an exemption to liability under

       § (b)(1)(C)(i) of the Act and provides that the lack of an “established business

       relationship” precludes the ability to invoke the exemption contained in § (b)(1)(C) of the

       Act (See 2006 Report and Order ¶¶ 8-12 and 17-20);

               B.     The required means by which a recipient’s facsimile telephone number

       must be obtained for purposes of the second of the three prongs of the exemption under §

       (b)(1)(C)(ii) of the Act and provides that the failure to comply with these requirements

       precludes the ability to invoke the exemption contained in § (b)(1)(C) of the Act (See

       2006 Report and Order ¶¶ 13-16);

               C.     The things that must be done in order to comply with the Opt-Out Notice

       Requirements for the purposes of the third of the three prongs of the exemption under §

       (b)(1)(C)(iii) of the Act and provides that the failure to comply with these requirements

       precludes the ability to invoke the exemption contained in § (b)(1)(C) of the Act (See

       2006 Report and Order ¶¶ 24-34);

       31.     The Fax. Defendant sent the Fax on or about July 16, 2019, via facsimile

transmission from telephone facsimile machines, computers, or other devices to the telephone

lines and facsimile machines of Plaintiff and members of the Plaintiff Class. The Fax constitutes

an advertisement under the Act and the regulations implementing the Act. Defendant failed to

comply with the Opt-Out Requirements in connection with the Fax. The Fax was transmitted to

persons or entities without their prior express invitation or permission and Defendant is

precluded from sustaining the established business relationship affirmative defense with Plaintiff

                                                10
Case 6:20-cv-01278-WWB-LRH Document 1 Filed 07/20/20 Page 11 of 13 PageID 11




and other members of the class because of the failure to comply with the Opt-Out Notice

Requirements. By virtue thereof, Defendant violated the TCPA and the regulations promulgated

thereunder by sending the Fax via facsimile transmission to Plaintiff and members of the Class.

Plaintiff seeks to certify a class which includes the Fax and all others sent during the four years

prior to the filing of this case through the present

          32.   Defendant’s Other Violations. Plaintiff is informed and believes, and upon such

information and belief avers, that during the period preceding four years of the filing of this

Complaint and repeatedly thereafter, Defendant has sent via facsimile transmission from

telephone facsimile machines, computers, or other devices to telephone facsimile machines of

members of the Plaintiff Class the same or other faxes that constitute advertisements under the

TCPA and its implementing regulations that were transmitted to persons or entities without their

prior express invitation or permission and Defendant is precluded from sustaining the established

business relationship affirmative defense with Plaintiff and other members of the class because

of the failure to comply with the Opt-Out Notice Requirements. By virtue thereof, Defendant

violated the TCPA and the regulations promulgated thereunder. Plaintiff is informed and

believes, and upon such information and belief avers, that Defendant may be continuing to send

unsolicited advertisements via facsimile transmission in violation of the TCPA and the

regulations promulgated thereunder, and absent intervention by this Court, will do so in the

future.

          33.   The TCPA provides a private right of action to bring this action on behalf of

Plaintiff and the Plaintiff Class to redress Defendant’s violations of the Act, and provides for

statutory damages. 47 U.S.C. § 227(b)(3). The Act also provides that injunctive relief is

appropriate. Id.




                                                  11
Case 6:20-cv-01278-WWB-LRH Document 1 Filed 07/20/20 Page 12 of 13 PageID 12




       34.     The TCPA is a strict liability statute, so Defendant is liable to Plaintiff and the

other class members even if its actions were only negligent.

       35.     Defendant knew or should have known that (a) Plaintiff and the other class

members had not given prior express invitation or permission for Defendant or anybody else to

send faxes advertising the commercial availability or quality of Defendant’s property, goods, or

services; (b) Plaintiff and the other class members did not have an established business

relationship; (c) Defendant transmitted advertisements; (d) the Fax does not contain the required

Opt-Out Notice, thereby precluding the affirmative defense of established business relationship;

and (e) Defendant’s transmission of fax advertisements without prior express invitation or

permission was unlawful.

       34.     Defendant’s actions injured Plaintiff and the other class members. Receiving

Defendant’s junk faxes caused Plaintiff and the other recipients to lose paper and toner

consumed in the printing of Defendant’s faxes. Moreover, Defendant’s faxes used Plaintiff's and

the other class members’ telephone lines and fax machines. Defendant’s faxes cost Plaintiff and

the other class members time, as Plaintiff and the other class members and their employees

wasted their time receiving, reviewing, and routing Defendant’s unauthorized faxes. That time

otherwise would have been spent on Plaintiff’s and the other class members’ business or

personal activities. Defendant’s faxes intruded into Plaintiff’s and other class members’

seclusion and violated their right to privacy, including their interests in being left alone. Finally,

the injury and property damage sustained by Plaintiff and the other class members from the

sending of Defendant’s advertisements occurred outside of Defendant’s premises.

       WHEREFORE, Plaintiff, MARC IRWIN SHARFMAN, M.D., P.A., individually and on

behalf of all others similarly situated, demands judgment in its favor and against Defendant,

PREMIER MEDICAL, INC., as follows:

                                                 12
Case 6:20-cv-01278-WWB-LRH Document 1 Filed 07/20/20 Page 13 of 13 PageID 13




       A.      That the Court adjudge and decree that the present case may be properly

maintained as a class action, appoint Plaintiff as the representative of the class, and appoint

Plaintiff’s counsel as counsel for the class;

       B.      That the Court award actual monetary loss from such violations or the sum of five

hundred dollars ($500.00) for each violation, whichever is greater, and that the Court award

treble damages of $1,500.00 if the violations are deemed “willful or knowing”;

       C.      That Court enjoin Defendant from additional violations; and

       D.      That the Court award pre-judgment interest, costs, and such further relief as the

Court may deem just and proper.

                                                Respectfully submitted,

                                                MARC IRWIN SHARFMAN, M.D., P.A.,
                                                individually, and as the representative of a class of
                                                similarly-situated persons

                                       By:      /s/ Ryan M. Kelly
                                                Ryan M. Kelly – FL Bar No.: 90110
                                                ANDERSON + WANCA
                                                3701 Algonquin Road, Suite 500
                                                Rolling Meadows, IL 60008
                                                Telephone: 847/368-1500 / Fax: 847/368-1501
                                                Email: rkelly@andersonwanca.com




                                                  13
